In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Coppola, J.), dated June 7, 1984, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The papers submitted by the petitioner do not set forth a valid claim for habeas corpus relief (see, People ex rel. Gist v LeFevre, 88 AD2d 731, 732, appeal dismissed and appeal denied 57 NY2d 724). Mangano, J. P., Bracken, Weinstein and Rubin, JJ., concur.